Citation Nr: 1631321	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-31 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for heart disability.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In April 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.  

The Board denied the claim on appeal in an August 2015 decision the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2016 Joint Motion filed by the parties to this matter, the Court remanded this case to the Board for further development and readjudication.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for additional medical inquiry into the service connection claim for heart disability.  

In the April 2016 Joint Motion, the parties agreed that remand was warranted so that the Board could consider a private medical report and opinion dated in June 2015.  The report and opinion were apparently not of record at the time of the August 2015 Board decision.  

The Joint Motion addressed two important matters regarding the report and opinion.  First, the June 2015 opinion states that the Veteran "had the beginnings of coronary atherosclerosis (CAD) ... based on his lab values" during service.  Second, the June 2015 report listed three heart-related diagnoses besides CAD - ventricular arrhythmia, valvular heart disease, and hypertensive heart disease - which should be addressed within the context of the service connection claim here.  See Clemons v. Shinseki, 23 Vet.App. 1, 4, 5 (2009).

Any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which are dated in April 2013.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any heart disability.  The examiner should review the claims folder, and then answer the following questions.  

(a)  Is it as likely as not (a probability of 50 percent or greater) that any diagnosed heart disability began in or is related to active service?

(b)  Is it as likely as not that any diagnosed heart disability manifested within the first year of the Veteran's discharge from active service in November 1992?  

In answering these questions, please consider the supportive private medical opinions of record - dated in August 2009, April 2012, and June 2015 - which indicate that, based on medical evidence from the late 1980s to the early 1990s, heart disease may have commenced during service or within one year of the November 1992 discharge from service.  Please also discuss the significance of a "cardiac risk factor" of 5, which is indicated in VA medical evidence dated in March 1993, within one year of the Veteran's discharge from service.     

Please ensure that all diagnosed heart disabilities are addressed in the report and opinion.  

Please provide a rationale for the opinion rendered.  

3.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

